UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 SHMUEL ELIMELECH BRAUN, et al.,

                       Plaintiffs,
                                                          Civil Action No. 15-cv-1136 (BAH)
                       v.
                                                          Chief Judge Beryl A. Howell
 ISLAMIC REPUBLIC OF IRAN, et al.,

                       Defendants.


                                 MEMORANDUM OPINION

       Chaya Zissel Braun, an infant, was with her two parents in Jerusalem on October 22,

2014, when she was killed in a vehicular attack (the “Attack”). See Consolidated Compl.

(“Compl.”) ¶¶ 1, 3, ECF No. 14. Her family members and estate initiated this action against the

Islamic Republic of Iran (“Iran”), the Iranian Ministry of Information and Security (“MOIS”),

and the Syrian Arab Republic (“Syria”) under the Foreign Sovereign Immunities Act (“FSIA”),

28 U.S.C. § 1602, et seq., asserting claims for damages caused by the killing, allegedly

perpetrated by Hamas with material support from the defendants. Id. ¶¶ 1–10. The defendants

never entered appearances in or defended against this action, and the plaintiffs now seek default

judgment. See Pls.’ Mot. J. Default & Schedule Evidentiary Hr’g (“Pls.’ Mot.”), ECF No. 31.

For the reasons discussed below, the motion for default judgment is granted.

I.     BACKGROUND

       The factual background surrounding the terrorist attack at issue is summarized below,

followed by an overview of the procedural history of this case. The factual background is based




                                                    1
upon allegations in the Complaint, as well as the detailed declarations submitted by the plaintiffs

in support of their motion for default. 1

         A.        The Defendants’ Support of Hamas

         “Hamas is a radical terrorist organization . . . established by Islamic militants in 1987”

and constitutes “the Palestinian branch of the extremist Muslim Brotherhood organization.”

Compl. ¶ 11. The organization “views Israel and the United States as the greatest enemies of

Islam” and “opposes a peaceful resolution of the Middle East conflict,” having as its “openly-

declared goal . . . the creation of an Islamic state in the territory of Israel, the West Bank and the

Gaza Strip, and the destruction of the State of Israel and the murder or expulsion of its Jewish

residents.” Id. ¶¶ 12–13. “Hamas proudly and openly acknowledges that it uses terrorism to




1
          The plaintiffs have submitted a total of eighteen sworn declarations setting out the factual basis supporting
their claims. These declarations include five by experts: (1) Dr. Patrick Clawson, “an expert on the Islamic Republic
of Iran,” Pls.’ Mot., Ex. 1, Decl. Patrick L. Clawson (“Clawson Expert Decl.”) ¶ 1, ECF No. 31-1, (2) Dr. Marius
Deeb, “a leading authority in Middle Eastern politics and history” who has “extensively studied the relationship
between terror groups, such as Hamas and Hezbollah, and the regimes that sponsor them, i.e., Iran and Syria,” id..,
Ex. 2, Decl. Marius Deeb (“Deeb Expert Decl.”) ¶ 1, ECF No. 31-2, (3) Dr. Arieh Dan Spitzen, “an expert in
Palestinian affairs and society,” including “the civilian infrastructures of . . . terror groups, in particular Hamas,” id.,
Ex. 3, Decl. Arieh Dan Spitzen (“Spitzen Expert Decl.”) ¶ 1, ECF No. 31-3, (4) Dr. Matthew Levitt, “a noted expert
in international terrorism, with a focus on Middle East terrorist groups,” Pls.’ Suppl. Mot. J. Default & Schedule
Evidentiary Hr’g (“Pl’s Suppl. Mot.”), Ex. 17, Decl. Dr. Matthew Levitt (“Levitt Expert Decl.”) ¶ 1, ECF No. 33-1,
and (5) Dr. Benedetta Berti, who has “researched Syria and Hamas and other Palestinian armed and political groups
since 2007,” id., Ex. 18, Decl. Benedetta Berti (“Berti Expert Decl.”) ¶ 2, ECF No. 33-2. In addition, each of the
plaintiffs, who are six family members of Chaya Zissel Braun, have submitted declarations: (1) Chana Braun, Chaya
Zissel’s mother, see Pls.’ Mot., Ex. 4, Decl. Pl. Chana Braun (“Chana Braun Decl.”), ECF No. 31-4, (2) Shmuel
Elimelech Braun, Chaya Zissel’s father, id., Ex. 5, Decl. Pl. Shmuel Elimelech Braun (“Shmuel Braun Decl.”), ECF
No. 31-5, (3) Esther Braun, Shmuel’s mother, id., Ex. 6, Decl. Esther Braun (“Esther Braun Decl.”), ECF No. 31-6,
(4) Murray Braun, Shmuel’s father, id., Ex. 7, Decl. Murray Braun (“Murray Braun Decl.”), ECF No. 31-7, (5) Sara
Halperin, Chana’s mother, id., Ex. 8, Decl. Sara Halperin (“Sara Halperin Decl.”), ECF No. 31-8, and (6) Shimshon
Halperin, Chana’s father, id., Ex. 8, Decl. Shimshon Halperin (“Shimshon Halperin Decl.”), ECF No. 31-9.
Additional declarations have been submitted by two medical professionals: (1) Dr. Alan Friedman, who performed a
physical examination of Shmuel Braun following the Attack, id., Ex. 10, Alan Friedman, M.D. (“Friedman Expert
Decl.”), ECF No. 31-10, and (2) Dr. Rael Strous, “a Medical Doctor specializing in psychiatry,” who examined the
plaintiffs, id., Ex. 11, Expert Decl. Dr. Rael Strous Re: Chana Braun (“Strous Expert Decl. Re: Chana Braun”) ¶ 1,
ECF No. 31-11; id., Ex. 12, Expert Decl. Dr. Rael Strous Re: Samuel [sic] Braun (“Strous Expert Decl. Re: Shmuel
Braun”), ECF No. 31-12; id., Ex. 13, Expert Decl. Dr. Rael Strous Re: Esther Braun (“Strous Expert Decl. Re:
Esther Braun”), ECF No. 31-13; id., Ex. 14, Expert Decl. Dr. Rael Strous Re: Murray Braun (“Strous Expert Decl.
Re: Murray Braun”), ECF No. 31-14; id., Ex. 15, Expert Decl. Dr. Rael Strous Re: Sara Halperin (“Strous Expert
Decl. Re: Sara Halperin”), ECF No. 31-15; and id., Ex. 16, Expert Decl. Dr. Rael Strous Re: Sam [sic] Halperin
(“Strous Expert Decl. Re: Shimshon Halperin”), ECF No. 31-16.

                                                                  2
achieve its political goals . . . [and] has carried out thousands of terrorist attacks in Israel, the

West Bank and the Gaza Strip.” Id. ¶¶ 13–14. The United States government has categorized

Hamas as a “Specially Designated Terrorist” since 1995, a “Foreign Terrorist Organization”

since 1997, and a “Specially Designated Global Terrorist” since 2001. Id. ¶ 17.

        Since 1984, Iran “has been continuously designated by the United States Department of

State as a state sponsor of terrorism.” Id. ¶ 18. In the 1980s, Iran and Hamas reached an

agreement, remaining in force today, under which “Hamas undertook to carry out acts of

extrajudicial killing and terrorism against Jews in Israel, the West Bank and Gaza, and in return

Iran undertook to provide Hamas with financial support to carry out such extrajudicial killings

and terrorist attacks.” Id. ¶ 20. In funding Hamas, Iran and MOIS intended to assist Hamas in

“terrorizing the Jewish civilian population in Israel and weakening Israel’s economy, social

fabric, and military strength and preparedness” through “acts of extrajudicial killing and

international terrorism” including the Attack. Id. ¶ 19.

        Iran’s support for Hamas has been well-documented in the U.S. Department of State’s

annual reports on terrorism, which noted in 2014 that “Iran has historically provided weapons,

training, and funding to Hamas and other Palestinian terrorist groups,” and that while “Hamas’s

ties to Tehran have been strained due to the Syrian civil war,” Iranian and Hamas leaders have

nevertheless affirmed a continuing relationship. Clawson Expert Decl. ¶ 31 (quoting the U.S.

Department of State’s 2014 annual report on terrorism). In 2003, the U.S. Department of State

indicated that “Iranian state sponsorship of Hamas is critical not only in terms of providing the

material and funds with which to carry out terrorist operations, but also the rhetorical support

necessary to keep up the pace of such operations.” Levitt Expert Decl. ¶ 39.




                                                        3
       Since 1979, Syria, too, “has been continuously designated by the United States

Department of State as a state sponsor of terrorism.” Id. ¶ 27. Like Iran, Syria reached an

agreement with Hamas in the 1980s under which “Hamas undertook to carry out acts of

extrajudicial killing and terrorism against Jews in Israel, the West Bank and Gaza, and in return

Syria undertook to provide Hamas with material support and resources to carry out such

extrajudicial killings and terrorist attacks.” Id. ¶ 29. In the years preceding the Attack, Syria

provided, inter alia, financial support, arms, “training for the planning and execution of terrorist

attacks,” and “safe haven and refuge” to Hamas and its operatives. Id. ¶¶ 30–34.

       Notably, Syria served as a “planning hub” for Hamas leadership for many years, Berti

Expert Decl. ¶ 37, and, while exercising “de facto control of Lebanon . . . granted Hamas the

ability to be present in a limited manner in both Lebanon and Syria,” id. ¶ 39. While under

Syria’s protection, “Hamas was able to organize political events from Damascus,” id. ¶ 40, as

well as to “access both [Syria’s] military strategists and . . . [another known terrorist

organization’s] resources in Lebanon, from which Hamas was able to learn terrorist strategies,”

Deeb Expert Decl. ¶ 23. While Syria no longer supports Hamas because of that organization’s

support for rebel forces in the Syrian civil war, Hamas continues to use “the tactical know-how

which Hamas gained while under Syrian protection.” Id. ¶¶ 22–24.

       B.      The Attack in Jerusalem, Israel, on October 22, 2014

       On the afternoon of October 22, 2014, Abdel Rahman Shaludi, an “agent and operative of

Hamas” and the nephew of the former head of its military wing, drove a car to a light rail station

in Jerusalem and intentionally “drove onto the light rail tracks and rammed his vehicle into the

crowd of pedestrians.” Id. ¶¶ 37–39. Among the crowd were Chana and Shmuel Braun, along

with their infant daughter, Chaya Zissel Braun, who was in a stroller. Id. ¶ 39. The car struck



                                                      4
the stroller, “causing [Chaya Zissel] to be thrown some ten meters into the air,” before she

“landed on her head on the pavement while her mother . . . screamed in horror.” Id.

“[C]onnected to a ventilator and in critical condition,” Chaya Zissel was transported by rescue

personnel to a nearby hospital, where “she was pronounced dead some two hours after her

arrival.” Id. ¶ 41. In addition to killing Chaya Zissel, the Attack killed one other person and

“knocked over and badly injured” Shmuel. Id. ¶¶ 1, 39. Hamas “publicly praised the [A]ttack

and referred to the attacker as a ‘martyr’ and ‘hero.’” Id. ¶ 46.

       C.      The Decedent and her Family

       Chaya Zissel Braun was a three-month old United States citizen living in Israel at the

time of her death. Id. ¶ 3. Her young parents had “tried to conceive a child unsuccessfully for

over a year following [their] wedding” before conceiving Chaya Zissel, Chana Braun Decl. ¶ 4,

and the infant was “enjoying good health, industrious and in possession of all her faculties,”

Compl. ¶ 64, when the Attack occurred.

       Chaya’s mother, Chana Braun, a United States citizen, was walking with Chaya Zissel at

the time of the Attack. After Chaya Zissel had been thrown from her stroller, Chana Braun “ran

to pick her up . . . , screaming for help,” and “could see that the baby’s head was deformed and

smashed, and that she was bleeding.” Chana Braun Decl. ¶ 12. While crying out for help, Chana

“heard gunshots and thought the terrorist was shooting at [them],” though she later realized the

gunshots were directed at the terrorist by the police. Id. ¶ 13. Immediately after the Attack,

Chana observed Chaya Zissel begin vomiting, which gave her hope that the infant would survive.

Id. ¶ 14. Chana was with Chaya Zissel in the ambulance and at the hospital while medical

professionals attempted to save the infant’s life. Id. ¶¶ 16–27. Since the Attack, Chana

“frequently feel[s] depressed” and in “overwhelming pain,” for which concerns she began to see



                                                     5
a therapist. Id. ¶ 37. Some days she “can function adequately,” but at other times she feels

“paralyzed.” Id. ¶ 38. While she and Shmuel have been “very fortunate to welcome [a] second

baby,” Chaya Zissel’s death has “somewhat affected [Chana’s] ability to care for” the new child,

and “[a]nything that triggers memories of Chaya Zissel causes [Chana] deep pain and feelings of

loss.” Id. ¶¶ 41–43.

       Chaya Zissel’s father, Shmuel Braun, a United States citizen, was also walking with

Chaya Zissel at the time of the Attack. When Chaya Zissel was thrown out of her stroller,

Shmuel “was thrown to the ground after being pushed into the moving train.” Shmuel Braun

Decl. ¶ 7. While the events immediately following the Attack are “all a blur,” Shmuel knows he

“was limping and in terrible pain” and was transported to the hospital with Chaya Zissel and

Chana, where he was treated while Chaya Zissel was also being treated. Id. ¶¶ 8–9. He

“sustained . . . several physical injuries, including broken ribs and a torn ligament in [his] knee.”

Id. ¶ 31. Since the Attack, Shmuel has experienced severe “emotional and psychological

distress,” including grief for which he began therapy and “anxiety and fear that another disaster

will strike,” as well as continuing physical pain in his knee. Id. ¶¶ 16, 28, 31.

       Shmuel’s parents, Esther and Murray Braun, also United States citizens, were at home in

Los Angeles, California, when the Attack occurred. See Esther Braun Decl. ¶¶ 1, 11. Chana and

Chana’s father, Shimshon Halperin, informed them of the Attack, which they also learned about

from news outlets. See id. ¶¶ 7–12; Murray Braun Decl. ¶¶ 7–14. They experienced, and

continue to experience, “constant pain” for themselves, Chana and Shmuel, and the loss of

Chaya Zissel, as well as fear and sleeplessness. Murray Braun Decl. ¶¶ 16–26; see Esther Braun

Decl. ¶¶ 14–18.




                                                      6
       Chana’s parents, Sara and Shimshon Halperin, also United States citizens, also were not

physically present at the place of the Attack; Sara had just arrived home to New York after

visiting Chana, Shmuel, and Chaya Zissel in Israel, and Shimshon was still in Israel. See Sara

Halperin Decl. ¶¶ 4–10. Sara learned of the Attack from her sister-in-law and immediately flew

back to Israel, during which flight she “cried . . . and could not sleep.” Id. ¶¶ 9–12. “Seeing

[her] child in so much pain made [her] feel completely helpless,” and she herself felt

“excruciating” pain. Id. ¶ 15. Shimshon received a call from Chana about the Attack

immediately after it occurred and arrived at the hospital before Chaya Zissel’s death. Shimshon

Halperin Decl. ¶¶ 7–9. Since the Attack, Sara “constantly feel[s] helpless because [she is] not

able to relieve Chana and Shmuel of their suffering” and has found it “often difficult to connect

with them.” Sara Halperin Decl. ¶ 20. She also has “constant nightmares and feel[s] depressed.”

Id. ¶ 21. Shimshon has found it “difficult to communicate with Chana” and “feel[s] a sense of

heaviness all the time.” Shimshon Halperin Decl. ¶¶ 12–14.

       C.      Procedural History

       Plaintiffs Chana and Shmuel Braun, individually and as personal representatives of the

estate of Chaya Zissel Braun, filed this lawsuit against the defendants on July 15, 2015. See

Compl. of July 15, 2015, ECF No. 1. Plaintiffs Shimshon Halperin, Sara Halperin, Murray

Braun, and Esther Braun filed a separate lawsuit against the same defendants on September 20,

2015, see Compl., Halperin v. Islamic Republic of Iran, No. 15-cv-1530 (D.D.C. Oct. 20, 2015),

ECF No. 1, which was consolidated with this lawsuit on October 20, 2015, see Min. Order, dated

Oct. 20, 2015, Halperin, No. 15-cv-1530. The plaintiffs filed affidavits attesting that the

defendants were properly served, albeit after numerous attempts, in accordance with the FSIA,

which provides the procedure for completing service upon a foreign state or political subdivision



                                                     7
of a foreign state. Aff. Supp. Default, ECF No. 26; Aff. Supp. Default, ECF No. 29. The Clerk

entered default against Syria on February 8, 2016, see Entry of Default, ECF No. 27, and against

Iran and MOIS on March 23, 2016, see Entry of Default, ECF No. 30. The plaintiffs

subsequently filed the instant motion for default judgment. See Pls.’ Mot. The plaintiffs’

briefing, with over four hundred pages in exhibits, was comprehensive, and, thus, an evidentiary

hearing is unnecessary. 2

II.       LEGAL STANDARD

          Under Federal Rule of Civil Procedure 55(b)(2), the Court may consider entering a

default judgment when a party applies for that relief. See FED. R. CIV. P. 55(b)(2). “[S]trong

policies favor resolution of disputes on their merits,” and therefore, “[t]he default judgment must

normally be viewed as available only when the adversary process has been halted because of an

essentially unresponsive party.” Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980) (quoting

H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d 689, 691 (D.C. Cir.

1970)).

          Notwithstanding its appropriateness in some circumstances, “entry of a default judgment

is not automatic.” Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (footnote omitted). Thus,

the procedural posture of a default does not relieve a federal court of its “affirmative obligation”

to determine whether it has subject matter jurisdiction over the action. James Madison Ltd. by

Hecht v. Ludwig, 82 F.3d 1085, 1092 (D.C. Cir. 1996). Additionally, “a court should satisfy

itself that it has personal jurisdiction before entering judgment against an absent defendant,” but


2
          In response to the Court’s Minute Order, dated November 9, 2016, the plaintiffs advised the Court that “if
the Court finds the affidavit evidence and attachments to be ‘satisfactory,’ plaintiffs will be pleased to rest on those
submissions as the evidence in support of the default judgment and agree that no evidentiary hearing is necessary.”
Pls.’ Resp. Nov. 9, 2016 Order Court at 2, ECF No. 34. To establish the legal and factual bases for their claims, the
plaintiffs submitted the well-supported declarations described supra in note 1. The Court concludes that no
evidentiary hearing is necessary for further evaluation of the declarations submitted by the plaintiffs. Consequently,
the plaintiffs’ motion, ECF No. 31, for an evidentiary hearing is denied.

                                                                8
“[i]n the absence of an evidentiary hearing, although the plaintiffs retain ‘the burden of proving

personal jurisdiction, they can satisfy that burden with a prima facie showing.’” Mwani, 417

F.3d at 6–7 (quoting Edmond v. U.S. Postal Serv. Gen. Counsel, 949 F.2d 415, 424 (D.C. Cir.

1991)). In doing so, “they may rest their argument on their pleadings, bolstered by such

affidavits and other written materials as they can otherwise obtain.” Id. at 7.

       Finally, when default is sought under the FSIA, a claimant must “establish[] his claim or

right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). “This provides foreign

sovereigns a special protection akin to that assured the federal government by FED. R. CIV. P.

55(e),” which has been renumbered by the 2007 amendment to Rule 55(d). Jerez v. Republic of

Cuba, 775 F.3d 419, 423 (D.C. Cir. 2014); see also H.R. REP. No. 94-1487, at 26 (1976) (stating

that § 1608(e) establishes “the same requirement applicable to default judgments against the U.S.

Government under rule 55(e), F.R. Civ. P.”). While the “FSIA leaves it to the court to determine

precisely how much and what kinds of evidence the plaintiff must provide, requiring only that it

be ‘satisfactory to the court,’” courts must be mindful that Congress enacted Section 1605A,

FSIA’s terrorism exception, and Section 1608(e) with the “aim[] to prevent state sponsors of

terrorism—entities particularly unlikely to submit to this country’s laws—from escaping liability

for their sins.” Han Kim v. Democratic People’s Republic of Korea, 774 F.3d 1044, 1047–48

(D.C. Cir. 2014) (quoting 28 U.S.C. § 1608(e)).

       With this objective in mind, the D.C. Circuit has instructed that “courts have the

authority—indeed, we think, the obligation—to ‘adjust [evidentiary requirements] to . . .

differing situations.’” Id. (quoting Bundy v. Jackson, 641 F.2d 934, 951 (D.C. Cir. 1981)).

Courts must draw their “findings of fact and conclusions of law from admissible testimony in

accordance with the Federal Rules of Evidence.” Id. at 1049 (quoting Daliberti v. Republic of



                                                     9
Iraq, 146 F. Supp. 2d 19, 21 n.1 (D.D.C. 2001)). Uncontroverted factual allegations that are

supported by admissible evidence are taken as true. Roth v. Islamic Republic of Iran, 78 F. Supp.

3d 379, 386 (D.D.C. 2015) (“Courts may rely on uncontroverted factual allegations that are

supported by affidavits.” (citing Rimkus v. Islamic Republic of Iran, 750 F. Supp. 2d 163, 171

(D.D.C. 2010))); Gates v. Syrian Arab Republic, 580 F. Supp. 2d 53, 63 (D.D.C. 2008) (quoting

Estate of Botvin v. Islamic Republic of Iran, 510 F. Supp. 2d 101, 103 (D.D.C. 2007)), aff’d, 646

F.3d 1 (D.C. Cir. 2011); accord FED. R. CIV. P. 56(e)(2) (authorizing court to “consider the fact

undisputed for purposes of the motion” when adverse party “fails to properly address another

party’s assertion of fact”).

III.    DISCUSSION

        A default judgment may be entered when (1) the Court has subject matter jurisdiction

over the claims, (2) personal jurisdiction is properly exercised over the defendants, (3) the

plaintiffs have presented satisfactory evidence to establish their claims against the defendants,

and (4) the plaintiffs have satisfactorily proven that they are entitled to the monetary damages

they seek. Each of these requirements is addressed seriatim below.

        A.      Subject Matter Jurisdiction Under the FSIA

        This Court may exercise “original jurisdiction” over a foreign state “without regard to

amount in controversy” in “nonjury civil action[s]” seeking “relief in personam with respect to

which the foreign state is not entitled to immunity either under sections 1605–1607 of this title or

under any applicable international agreement.” See 28 U.S.C. § 1330(a). Here, while the

plaintiffs have demanded “trial by jury of all issues legally triable to a jury,” Compl. at 21, no

jury trial is available for FSIA claims, see Rishikof v. Mortada, 70 F. Supp. 3d 8, 16 (D.D.C.

2014) (“[In] crafting . . . exception[s] to sovereign immunity, Congress was careful to maintain



                                                     10
the international standard that a foreign state shall not be subject to a jury trial.”), and thus this

action is a “nonjury civil action.” Moreover, the plaintiffs bring civil claims against the

defendants as foreign sovereigns for in personam relief. 3 Thus, the only remaining question is

whether the defendants are entitled to immunity under the FSIA or another international

agreement.

         Foreign governments are generally immunized from lawsuits brought against them in the

United States unless an FSIA exception applies. See 28 U.S.C. § 1604; Mohammadi v. Islamic

Republic of Iran, 782 F.3d 9, 13 (D.C. Cir. 2015). The plaintiffs invoke jurisdiction under

§ 1605A of the FSIA, which provides that “[a] foreign state shall not be immune from the

jurisdiction of courts of the United States or of the States in any case . . . in which money

damages are sought against a foreign state for personal injury or death that was caused by an act

of torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material

support or resources for such an act . . . .” 28 U.S.C. § 1605A. The plaintiffs must prove four

elements to establish subject matter jurisdiction under this exception: (1) “the foreign country

was designated a ‘state sponsor of terrorism at the time of the act,’” Mohammadi, 782 F.3d at 14

(quoting 28 U.S.C. § 1605A(a)(2)(A)(i)(I)); (2) “the ‘claimant or the victim was’ a ‘national of

the United States’ at that time,” id. (quoting 28 U.S.C. § 1605A(a)(2)(A)(ii)); (3) “in a case in

which the act occurred in the foreign state against which the claim has been brought, the

claimant has afforded the foreign state a reasonable opportunity to arbitrate the claim,” 28 U.S.C.

§ 1605A(a)(2)(A)(iii); and (4) the plaintiff seeks monetary damages “for personal injury or death

caused by ‘torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of


3
          Iran and Syria are indisputably foreign sovereigns, and MOIS, which is a “political subdivision” of Syria, is
also considered a foreign sovereign for the purposes of this lawsuit under 28 U.S.C. § 1603(a). See Roeder v.
Islamic Republic of Iran, 333 F.3d 228, 234 (D.C. Cir. 2003) (“[T]he Ministry of Foreign Affairs must be treated as
the state of Iran itself rather than as its agent.”).

                                                              11
material support or resources for such an act,’ if ‘engaged in by an official, employee, or agent’

of a foreign country,” Mohammadi, 782 F.3d at 14 (quoting 28 U.S.C. § 1605A(a)(1)). These

four elements have been satisfactorily proven here.

       With respect to the first element, both Iran and Syria have been designated as state

sponsors of terrorism by the U.S. Department of State for more than two decades. See Compl. ¶¶

8, 10; see also Anderson v. Islamic Republic of Iran, 753 F. Supp. 2d 68, 76 (D.D.C. 2010)

(“Iran . . . has been designated a state sponsor of terrorism . . . since January 19, 1984.” (internal

quotation marks omitted)); Gates, 646 F.3d at 2 (“Syria has been designated a state sponsor of

terrorism since 1979.”).

       As to the second element, the plaintiffs have averred in sworn declarations that they and

Chaya Zissel Braun were United States citizens at the time of the Attack. See Chana Braun Decl.

¶ 2 (stating “Chaya Zissel Braun . . . was . . . a U.S. citizen who was living in Israel at the time of

her tragic death”); id. ¶ 1 (attesting to the declarant’s U.S. citizenship); Shmuel Braun Decl. ¶ 1

(same); Esther Braun Decl. ¶ 1 (same); Murray Braun Decl. ¶ 1 (same); Sara Halperin Decl. ¶ 1

(same); Shimshon Halperin Decl. ¶ 1 (same).

       The plaintiffs in this case need not satisfy the third element because the Attack took place

in Israel, not Iran or Syria, and thus the statutory requirement of “afford[ing] the foreign state a

reasonable opportunity to arbitrate the claim” before bringing this action does not apply. 28

U.S.C. § 1605A(a)(2)(A)(iii).

       Finally, the plaintiffs have produced satisfactory evidence to establish the fourth element:

that their damages arise from the defendants’ “provision of material support or resources” for the

extrajudicial killing of Chaya Zissel Braun. 28 U.S.C. § 1605A(a)(1). The plaintiffs have

established that the Attack was perpetrated by Hamas, which has received long-standing material



                                                      12
support and resources from the defendants. As the plaintiffs’ expert Arieh Dan Spitzen explains,

while Hamas “did not claim responsibility” for the Attack, Spitzen Expert Decl. ¶ 57, “Hamas

recognized Abd al-Rahman al-Shaludi as its operative” prior to the Attack, id. ¶¶ 31, 48, and

following the Attack issued a death notice indicating that Hamas “mourns the death of its son,

the martyr, the hero Abd al-Rahman Idris al-Shaludi, 23, who carried out the daring action in

Jerusalem,” id. ¶ 50 (alterations omitted). The “avoid[ance of] any explicit statement of

responsibility” is “consistent with [Hamas’s] method of operation” in its terrorist activities. Id. ¶

57. The plaintiffs have also established that the defendants provided “material support,” defined

as “any property . . . or service, including . . . financial services, lodging, training, . . .

safehouses, . . . facilities, . . . and transportation, except medicine or religious materials,” 18

U.S.C. § 2339A(b)(1), to Hamas for the Attack. Specifically, the plaintiffs’ experts on Iran aver

that Iran provides financial assistance to Hamas in fluctuating but significant sums each year, see

Levitt Expert Decl. ¶¶ 48–50, 68–69, as well as weapons and military training, see id. ¶¶ 48, 51,

56, 63–65, and that, “[w]hile Iran’s relationship with Hamas has waxed and waned over the

years, Iran never cut off all its support for Hamas even during periods when the relation was

cool, and when the relationship was warm, Iran provided substantial military and financial

support,” Clawson Expert Decl. ¶ 35. The plaintiffs’ experts on Syria attest that Syria “set[] up

Damascus as a diplomatic and public relations base” for Hamas, Berti Expert Decl. ¶ 40,

supported Hamas financially, logistically, and organizationally before the “cooling off” period

that began in 2012, id. ¶¶ 42–45 and that Hamas’s “terror operations since 2012, including the

attacks it carried out in 2014, were made possible because of Syria’s massive support for the

organization from the early to mid-1990’s through 2012,” Deeb Expert Decl. ¶ 25. 4


4
         Other courts confronted with similar types of material support have found sufficient causation between the
resources provided and the harm eventually inflicted. See, e.g., Roth, 78 F. Supp. 3d at 394 (holding that the

                                                             13
         In addition, the plaintiffs have demonstrated that the killing of Chaya Zissel was an

extrajudicial one. “[E]xtrajudicial killing” has the “meaning given . . . in section 3 of the Torture

Victim Protection Act of 1991,” 28 U.S.C. § 1605A(h)(7), which, in turn, defines this term to

mean “a deliberated killing not authorized by a previous judgment pronounced by a regularly

constituted court affording all the judicial guarantees which are recognized as indispensable by

civilized people,” Pub. L. No. 102-256, § 3(a), 106 Stat. 73, 73 (1992) (codified at 28 U.S.C.

§ 1350 note § 3(a)). The plaintiffs have attested that Chaya Zissel was killed as a result of the

driver of a car intentionally driving the vehicle into a crowd of pedestrians at a light rail station.

See, e.g., Chana Braun Decl. ¶¶ 8–10. No “regularly constituted court affording all the judicial

guarantees which are recognized as indispensable by civilized people” could have authorized

such a killing. Thus, the plaintiffs’ evidence suffices to demonstrate that their claims arise from

an extrajudicial killing for which the defendants provided material support.

         Accordingly, the defendants do not enjoy foreign sovereign immunity from the instant

suit, pursuant to 28 U.S.C. § 1605A, and subject matter jurisdiction may be properly exercised

pursuant to 28 U.S.C. § 1330(a).

         B.       Personal Jurisdiction

         The Court next examines whether effective service has been made, as required by 28

U.S.C. § 1330(b), which governs personal jurisdiction over foreign states. See 28 U.S.C.

§ 1330(b) (providing that “[p]ersonal jurisdiction over a foreign state shall exist as to every claim

for relief over which the district courts have jurisdiction . . . where service has been made under

section 1608 of this title”). Service may be effected under 28 U.S.C. § 1608 in one of four ways:



plaintiffs have demonstrated “a reasonable connection” between defendants’ acts and their damages where the
defendants provided “money and training,” and “encouraged the escalation of terrorist activities” (internal quotation
marks omitted)).

                                                             14
(1) by “special arrangement for service between the plaintiff and the foreign state,” (2) “in

accordance with an applicable international convention on service of judicial documents,” or, if

the first two options are not applicable, (3) by “sending a copy of the summons and complaint

and a notice of suit, together with a translation of each into the official language of the foreign

state, by any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk

of the court to the head of the ministry of foreign affairs of the foreign state concerned,” or, if

service cannot be made under the third option, (4) by requesting the Clerk of the Court to send

the aforementioned package to “the Secretary of State in Washington, District of Columbia, to

the attention of the Director of Special Consular Services—and the Secretary shall transmit one

copy of the papers through diplomatic channels to the foreign state and shall send to the clerk of

the court a certified copy of the diplomatic note indicating when the papers were transmitted.”

28 U.S.C. § 1608(a).

       The defendants have neither made a special arrangement for service with the plaintiffs

nor entered into any international convention governing service, instead ultimately serving Syria

in the third way and Iran and MOIS in the fourth way authorized under Section 1608. The

necessary papers were mailed through DHL and delivered to Syria on November 29, 2015, see

Return Serv./Aff., ECF No. 25, and to Iran and MOIS “under cover of diplomatic notes” on

January 13, 2016, see Aff. Serv., ECF No. 28.

       Accordingly, the plaintiffs have established that service was properly effected against the

defendants and, thus, personal jurisdiction is properly exercised.

       C.      The Defendants’ Liability

       The six plaintiffs in this action bring nine claims under 28 U.S.C. § 1605A(c), on behalf

of themselves and the estate of Chaya Zissel Braun, for wrongful death, survival, battery, assault,



                                                      15
intentional infliction of emotional distress, negligent infliction of emotional distress, conspiracy

“to facilitate and cause acts of international terrorism, extrajudicial killing and personal injury,”

aiding and abetting such acts, and vicarious liability, see Compl. ¶¶ 60–106, for which claims

they seek compensatory damages for “loss of guidance, companionship and society, loss of

consortium, severe emotional distress and mental anguish, loss of solatium; and pecuniary loss

and loss of income,” id. ¶ 56, as well as “punitive damages,” id. ¶ 71. 5 Section 1605A(c)

provides a federal private right of action against designated state sponsors of terrorism for

enumerated categories of persons, including “a national of the United States” or her “legal

representative,” for “personal injury or death caused by . . . that foreign state . . . for which the

courts of the United States may maintain jurisdiction . . . for money damages.” 28 U.S.C. §

1605A(c). Successful plaintiffs may recover damages that “include economic damages,

solatium, pain and suffering, and punitive damages.” Id.

         Although Section 1605A(c) provides a private right of action, it provides no guidance on

the substantive bases for liability to determine plaintiffs’ entitlement to damages. Consequently,

courts have applied “general principles of tort law,” such as the RESTATEMENT (SECOND) OF

TORTS, to determine liability. Estate of Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20,

24 (D.D.C. 2009); see Roth, 78 F. Supp. 3d at 399 (citing Oveissi v. Islamic Republic of Iran,

879 F. Supp. 2d 44, 54 (D.D.C. 2012)); Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311,

335 (D.D.C. 2014). The availability of these claims for each plaintiff is discussed in detail

below.




5
         The complaint denominates ten separate counts, but one of these purported claims amounts only to a
request for damages under § 1605A. See Compl. (First Claim for Relief for Damages Under 28 U.S.C. § 1605A(c)).
In addition, the conspiracy, aiding and abetting, and vicarious liability claims need not be addressed separately in
view of this Court’s determination, discussed supra in Part III.A, that the defendants provided material support to
Hamas, which also establishes their liability for acts, such as the Attack, perpetrated by Hamas.

                                                             16
                1. Chaya Zissel Braun’s Estate

       Chaya Zissel Braun, represented in this action by her estate, was a United States citizen at

the time of the Attack and, therefore, is expressly covered by, and entitled to bring claims under,

Section 1605A(c).

                       a.     Wrongful Death

       Chaya Zissel Braun’s estate may recover for her wrongful death on the instant claims

upon establishing that the defendants caused her death. See RESTATEMENT (SECOND) OF TORTS §

925. As discussed supra in Part III.A, the plaintiffs have submitted satisfactory evidence

demonstrating that Chaya Zissel Braun’s death was an extrajudicial killing perpetrated by

Hamas, who received material support from the defendants, and, as a result, the defendants are

liable to her estate for “economic losses which result from [the] decedent’s premature death.”

Valore v. Islamic Republic Iran, 700 F. Supp. 2d 52, 78 (D.D.C. 2010) (quoting Flatow v.

Islamic Republic of Iran, 999 F. Supp. 1, 27 (D.D.C. 1998)); see also Worley, 75 F. Supp. 3d at

335.

                       b.     Survival

       A survival action accrues upon the death of an injured person and “limits recovery for

damages for loss or impairment of earning capacity, emotional distress and all other harms, to

harms suffered before the death.” RESTATEMENT (SECOND) OF TORTS § 926. Courts have thus

“awarded damages for the victim’s pain and suffering that occurred between the attack and the

victim’s death shortly thereafter.” Haim v. Islamic Republic of Iran, 425 F. Supp. 2d 56, 71

(D.D.C. 2006). “In the absence of evidence tending to show an attack resulted in the fatal but

noninstantaneous injury of a victim and that the victim was conscious thereafter, . . . an award of

pain and suffering is inappropriate.” Worley, 177 F. Supp. 3d at 286. In addition, “a court must



                                                    17
refuse to award damages for pain and suffering if the plaintiff is unable to prove that the

decedent consciously experienced the time between an attack and his or her death.” Roth, 78 F.

Supp. 3d at 402.

       In this case, the plaintiffs assert that “Chaya Zissel Braun suffered great conscious pain,

shock and physical and mental anguish” after the Attack and before her death. Compl. ¶ 69. In

support of this assertion, the plaintiffs aver that Chaya Zissel was “sent flying” from her stroller

by the Attack, with the subsequent impact causing her head to be “deformed and smashed” and

her to “beg[i]n vomiting.” Chana Braun Decl. ¶¶ 11–12, 14. Moreover, the plaintiffs aver that

Chaya Zissel “survived for approximately two hours” after the Attack before dying at a hospital,

during which time “paramedics and emergency room physicians worked on her and fought to

save her life,” including by resuscitating her when at one point she stopped breathing. Id. ¶¶ 20–

30. These averments, which establish that Chaya Zissel was thrown into the air and then landed

in an impact that, while ultimately fatal, did not kill her instantaneously, suffice to demonstrate

she experienced pain and suffering resulting from the Attack and prior to her death, and thus that

the defendants are liable to her estate for survival damages.

               2.      Chana and Shmuel Braun

       Chaya Zissel Braun’s parents, Chana and Shmuel Braun, who were present at the time of

the Attack, seek to recover on their own behalf for wrongful death, assault, battery, intentional

infliction of emotional distress, and negligent infliction of emotional distress. See Compl. ¶¶ 72–

93. As United States citizens, they may also bring their claims under Section 1605A(c).

                       a.      Wrongful Death

       In the portion of their Complaint alleging a claim of wrongful death, the plaintiffs state

that the Attack “caused . . . plaintiffs Shmuel Elimelech Braun and Chana Braun severe injury,



                                                     18
including: pain and suffering; pecuniary loss and loss of income; loss of guidance,

companionship and society; loss of consortium; severe emotional distress and mental anguish;

and loss of solatium.” Compl. ¶ 65. Accordingly, it appears the plaintiffs seek to recover for the

emotional pain and suffering caused to Chana and Shmuel Braun by Chaya Zissel Braun’s death

under a claim of wrongful death, as well as their claims for intentional and negligent infliction of

emotional distress. While the FSIA does not plainly forbid recovery for such harms under a

claim for wrongful death, recovery for the same injury under more than one theory of liability is

forbidden. See Kassman v. Am. Univ., 546 F.2d 1029, 1034 (D.C. Cir. 1976) (“Where there has

been only one injury, the law confers only one recovery, irrespective of the multiplicity of parties

whom or theories which the plaintiff pursues.”). In consideration of the bar on double recovery,

along with the general practice in this Court of considering liability for the pain and suffering of

family members and the wrongful death of the decedent separately, see, e.g., Opati v. Republic of

Sudan, 60 F. Supp. 3d 68, 76 (D.D.C. 2014) (noting “the estates of those who were killed in the

attack are entitled to recover compensatory damages for wrongful death” and “their immediate

family members . . . can recover for solatium”), the defendants’ liability to Chana and Shmuel

Braun for harms resulting from Chaya Zissel Braun’s wrongful death will be considered in the

context of their emotional distress claims.

                       b.      Assault

       The defendants are liable for assault on Chana and Shmuel Braun if, when they provided

material support and resources for the Attack, they acted “intending to cause a harmful or

offensive contact with . . . or an imminent apprehension of such a contact” with those attacked

and those attacked were “thereby put in such imminent apprehension.” RESTATEMENT (SECOND)

OF TORTS   § 21(1). The Attack and other similar acts are intended to cause harm or, at least, fear



                                                     19
of such harm among those targeted. Indeed, “terrorism” is defined to mean “the use of violent

acts to frighten the people in an area as a way of trying to achieve a political goal.” Terrorism,

Merriam-Webster Dictionary Online, http://www.merriam-webster.com/dictionary/terrorism

(last visited Jan. 9, 2017). Moreover, Chana has averred that she felt and continues to feel

anxiety as a result of the Attack, and Shmuel has stated that every day he “ha[s] a perpetual fear

that something tragic will happen,” Shmuel Braun Decl. ¶ 21. Accordingly, the plaintiffs have

demonstrated that the defendants are liable for assault.

                       c.      Battery

       The defendants are liable for battery if, when they provided material support and

resources for the Attack, they acted “intending to cause a harmful or offensive contact . . . or an

imminent apprehension of such a contact” with those attacked and “a harmful contact with [those

attacked] directly or indirectly results.” RESTATEMENT (SECOND) OF TORTS § 13. “Harmful

contact” has occurred where “any physical impairment of the condition of another’s body, or

physical pain or illness” results. Id. § 15. In this case, the plaintiffs allege “severe physical

injuries” only as to Shmuel, asserting that the attack caused Chana only “severe psychological

injuries.” Compl. ¶¶ 73–74. Consequently, Shmuel, but not Chana, may be able to recover for

battery. In his sworn declaration, Shmuel avers that, as a result of the Attack, he was “thrown to

the ground after being pushed into the moving train” and “was limping and in terrible pain.”

Shmuel Braun Decl. ¶¶ 7–8. Shmuel’s examining physician, Dr. Alan Friedman, avers that

Shmuel sustained a “[r]ight medial collateral ligament tear,” “[r]ight knee sprain,” “[r]ight knee

contusion,” and “[r]ight rib fractures.” Friedman Expert Decl. at 4–5. Accordingly, Shmuel

Braun has demonstrated that the defendants are liable for battery against him.




                                                      20
                      d.      Intentional Infliction of Emotional Distress

       The defendants are liable for intentional infliction of emotional distress if they, “by

extreme and outrageous conduct[,] intentionally or recklessly cause[d] severe emotional distress

to” the plaintiffs. RESTATEMENT (SECOND) OF TORTS § 46(1); see also Roth, 78 F. Supp. 3d at

400 (quoting Estate of Heiser, 659 F. Supp. 2d at 26). Where the claimants were not the direct

recipient of the “extreme and outrageous conduct,” the Restatement permits recovery if (1) they

are members of a victim’s immediate family and (2) they are present at the time, or “the

defendants’ conduct is sufficiently outrageous and intended to inflict severe emotional harm

upon a person [who] is not present.” Estate of Heiser, 659 F. Supp. 2d at 26–27 (quoting DAN B.

DOBBS, The LAW OF TORTS § 307, at 834 (2000)); see also RESTATEMENT (SECOND) OF TORTS §

46, cmt. l (AM. LAW INST. 1977) (leaving “open the possibility of situations in which presence at

the time may not be required”).

       The defendants may be liable to Chana and Shmuel for intentional infliction of emotional

distress both as direct recipients of the extreme and outrageous conduct and, separately, as

members of Chaya Zissel’s immediate family. The defendants’ conduct in providing material

support and resources to a known terrorist organization is extreme and outrageous. See, e.g.,

Valore, 700 F. Supp. 2d at 77 (“Acts of terrorism are by their very definition extreme and

outrageous and intended to cause the highest degree of emotional distress.” (quoting Belkin v.

Islamic Republic of Iran, 667 F. Supp. 2d 8, 22 (D.D.C. 2009))). The plaintiffs have provided

sworn declarations by Chana and Shmuel, see generally Chana Braun Decl.; Shmuel Braun

Decl., as well as medical experts in psychiatry, see generally Strous Expert Decl. re: Chana

Braun; Strous Expert Decl. re: Shmuel Braun, demonstrating that the Attack caused them

extreme emotional distress, both as persons attacked and family members of Chaya Zissel Braun.



                                                    21
Accordingly, the defendants are liable to Chana and Shmuel Braun as both victims of the Attack

and the parents of Chaya Zissel Braun for intentional infliction of emotional distress. 6

         3. Esther and Murray Braun; Sara and Shimshon Halperin

         The remaining four plaintiffs are the parents of Chana and Shmuel Braun and the

grandparents of Chaya Zissel Braun. They seek to recover damages for intentional infliction of

emotional distress and negligent infliction of emotional distress. See Compl. ¶¶ 84–93. As

United States citizens, they may also bring their claims under Section 1605A(c).

                           a.       Intentional Infliction of Emotional Distress

         Each of these four plaintiffs is an immediate family member of Chana or Shmuel Braun,

but none was present at the time of the Attack. 7 In this case, however, the defendants’ conduct

in materially supporting a known terrorist organization was “sufficiently outrageous and

intended to inflict severe emotional harm upon a person who is not present,” such that a victim’s

family members need not have been present to recover for their emotional distress. Estate of

Heiser, 659 F. Supp. 2d at 27 (quoting DAN B. DOBBS, THE LAW OF TORTS § 307, at 834 (2000));

see also Roth, 78 F. Supp. 3d at 401; Worley, 75 F. Supp. 3d at 336–37; Wyatt v. Syrian Arab

Republic, 908 F. Supp. 2d 216, 231 (D.D.C. 2012). Consequently, the defendants are liable to




6
          In view of the bar on double recovery, see Kassman, 546 F.2d at 1034, the plaintiffs’ claim of negligent
infliction of emotional distress will not be addressed.
7
          The defendants cannot be liable for the emotional distress caused to Esther and Murray Braun and Sara and
Shimshon Halperin by Chaya Zissel Braun’s death because Chaya Zissel is neither an immediate family member of
those four plaintiffs nor the functional equivalent thereof. See Roth, 78 F. Supp. 3d at 400 (“The ‘immediate family’
requirement is strictly construed in FSIA cases; generally, only spouses, parents, siblings, and children are entitled
to recover (citing Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d 51, 75 (D.D.C. 2012))); Valore, 700 F. Supp.
2d at 79 (evaluating whether “plaintiffs are functional equivalents of immediate family members” such that they
may bring an intentional infliction of emotional distress claim).

                                                              22
Esther and Murray Braun and Sara and Shimshon Halperin for intentional infliction of emotional

distress caused by their extreme and outrageous conduct toward Chana and Shmuel Braun. 8

         Accordingly, the plaintiffs have established the defendants’ liability to the plaintiffs

under the federal private right of action against state sponsors of terrorism, 28 U.S.C. §

1605A(c), for the torts of wrongful death, assault, battery, and intentional infliction of emotional

distress. The damages allowable to the plaintiffs are discussed in the section that follows.

         D.       Damages

         The plaintiffs in this case seek to recover economic, pain and suffering, solatium, and

punitive damages to compensate for their own losses and to punish the defendants for their

support of known terrorists. 9 The damages to which each plaintiff is entitled are described

below.

         1. Legal Standard for Damages under Section 1605A(c)

         Congress, in creating a private right of action in Section 1605A(c) for victims of state-

sponsored terrorism, also provided, in the same subsection, that such foreign states are liable for

money damages, including “economic damages, solatium, pain and suffering, and punitive

damages.” 28 U.S.C. § 1605A(c). “To obtain damages against a non-immune foreign state under

the FSIA, a plaintiff must prove that the consequences of the foreign state’s conduct were

reasonably certain (i.e., more likely than not) to occur, and must prove the amount of damages by

a reasonable estimate consistent with this [Circuit]’s application of the American rule on

damages.” Roth, 78 F. Supp. 3d at 402 (quoting Salazar v. Islamic Republic of Iran, 370 F.




8
         See supra note 6.
9
         Damages recoverable for the plaintiffs’ claims of intentional infliction of emotional distress resulting from
harms suffered by their immediate family members will be discussed as claims for solatium damages. See, e.g.,
Valore, 700 F. Supp. 2d at 85 (“Under the FSIA, a solatium claim is indistinguishable from an [intentional infliction
of emotional distress] claim.”).

                                                              23
Supp. 2d 105, 115–16 (D.D.C. 2005)) (internal quotation marks omitted and alteration in

original); see also Kim v. Democratic People’s Republic of Korea, 87 F. Supp. 3d 286, 289

(D.D.C. 2015) (quoting Hill v. Republic of Iraq, 328 F.3d 680, 681 (D.C. Cir. 2003)). In

determining the “reasonable estimate,” courts may look to expert testimony and prior awards for

comparable injury. See Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 214 (D.D.C.

2012); Acosta v. Islamic Republic of Iran, 574 F. Supp. 2d 15, 29 (D.D.C. 2008).

       The plaintiffs have satisfactorily shown that their injuries were reasonably certain and

were actually the intended consequences of the defendants’ material support of Hamas. The

defendants provided material support to this known terrorist organization, see Clawson Expert

Decl. ¶¶ 32–42; Deeb Expert Decl. ¶¶ 23–24, which has as its goal the targeting of civilians for

acts of terror, see Clawson Expert Decl. ¶ 34; Spitzen Expert Decl. ¶ 40. Consequently, the

defendants’ conduct in supporting Hamas was likely, and intended, to result in injury and death

to civilians and to devastate the families of the victims.

       Having concluded that the plaintiffs have proven that “the consequences of the foreign

state’s conduct were reasonably certain . . . to occur,” Roth, 78 F. Supp. 3d at 402, the reasonable

awards as to each plaintiff for economic loss, pain and suffering, solatium, and punitive damages

will be determined next.

                2. Economic Losses

       Chaya Zissel Braun’s estate and Chana and Shmuel Braun seek to recover for “pecuniary

loss and loss of income” related to Chaya Zissel Braun’s wrongful death and survival claims,

Compl. ¶¶ 65, 69, as well as for “severe financial loss, including loss of future income,” related

to their battery claim, Compl. ¶ 74. “Unlike damages for pain and suffering, lost earnings are not

hard to quantify, and the Court will not excuse plaintiffs’ failure to support the claim for lost



                                                     24
earnings with competent evidence.” Moradi v. Islamic Republic of Iran, 77 F. Supp. 3d 57, 71

(D.D.C. 2015). The plaintiffs in this case have provided no evidence supporting any such

recovery. Consequently, they have “failed to meet the minimum evidentiary threshold

supporting their respective claims for economic damages,” and no economic damages may be

awarded. Kaplan v. Hezbollah, Nos. 09-00646, 10-00483, 2016 WL 5714754, at *8 (D.D.C.

Sept. 30, 2016).

                   3. Pain and Suffering

       As discussed above, the defendants are liable to Chaya Zissel Braun’s estate for the pain

and suffering she experienced after the Attack but prior to her death. The evidence demonstrates

that Chaya Zissel suffered being thrown into the air and an impact that caused her head to

become smashed and her to begin vomiting and that she survived for two hours after the Attack,

during which time she was attended to by medical personnel. See Chana Braun Decl. ¶¶ 20–30.

For periods of pain and suffering of a less than a minute to a few hours after an attack but prior

to death, courts have awarded damages of $1,000,000. See, e.g., Stern v. Islamic Republic of

Iran, 271 F. Supp. 2d 286, 300 (D.D.C. 2003) (citing authorities awarding $1,000,000 for pain

and suffering lasting between thirty seconds and several hours); cf. Thuneibat v. Syrian Arab

Republic, 167 F. Supp. 3d 22, 39 n.4 (D.D.C. 2016) (Howell, J.) (declining to award survival

damages where the plaintiffs “submitted no evidence . . . showing that either of the [v]ictims

suffered any pain and suffering prior to their deaths in the suicide bombings, but instead, given

[their] proximity to the suicide bombers, their deaths were more likely instantaneous”); Mwila v.

Islamic Republic of Iran, 33 F. Supp. 3d 36, 42–43 (D.D.C. 2014) (declining to award survival

damages where “[n]o one testified that any of the deceased victims survived the blast itself for

any period of time, and the evidence indicates that they likely did not”). Accordingly, Chaya



                                                    25
Zissel Braun’s estate is entitled to $1,000,000 in survival damages for her pain and suffering

after the Attack and prior to her death.

       The defendants are also liable to Chana and Shmuel Braun as survivors of the Attack for

battery, assault, and intentional infliction of emotional distress, but in view of the bar on multiple

recoveries, the plaintiffs may only recover damages reflecting the single harm underlying these

three torts. The plaintiffs contend they experienced “severe psychological injuries, extreme pain

and suffering,” Compl. ¶ 74, “mental anguish,” id. ¶ 81, “egregious emotional distress,” id. ¶ 86,

and in the case of Shmuel, “actual physical injury,” id. ¶ 81, as a result of the Attack. “[W]hen

assessing damages for surviving victims of terrorist hostilities,” the “baseline assumption” is that

“‘persons suffering injuries in terrorist attacks are entitled to $5 million in damages.’” Kaplan,

2016 WL 5714754, at *3 (quoting Davis v. Islamic Republic of Iran, 882 F. Supp. 2d 7, 12

(D.D.C. 2012)). This baseline may be moderated either upward or downward; an upward

departure would be warranted “in the presence of ‘severe instances of physical and psychological

pain, such as where victims suffered relatively more numerous and severe injuries, were

rendered quadriplegic, including partially lost vision and hearing, or were mistaken for dead,’ or

downward in the face of ‘minor shrapnel injuries or minor injury from small-arms fire.’” Id.

(citation omitted) (quoting Valore, 700 F. Supp. 2d at 84). In the case of “victims who ‘suffered

severe emotional injury without physical injury, this Court has typically awarded the victim $1.5

million.’” Id. (quoting Harrison v. Republic of Sudan, 882 F. Supp. 2d 23, 49 (D.D.C. 2012)).

       In this case, Shmuel Braun suffered physical and psychological injuries that have caused

him great pain. Nevertheless, his physical injuries are relatively minor compared to the

“compound fractures, serious flesh wounds, and scars from shrapnel” that generally justify the

baseline award of $5,000,000 and more akin to minor injuries from shrapnel or small-arms fire



                                                     26
that warrant a downward departure. Khaliq v. Republic of Sudan, 33 F. Supp. 3d 29, 33 (D.D.C.

2014). Accordingly, Shmuel Braun is entitled to an award of $2,500,000 for his own pain and

suffering as a survivor of the Attack.

       Chana Braun suffered psychological injuries but no physical injuries and, consequently,

might presumptively be entitled to an award of only $1,500,000. See, e.g., Kaplan, 2016 WL

5714754, at *3. Yet, unlike Shmuel, who experienced much of what occurred after he was

physically injured as a “blur,” Shmuel Braun Decl. ¶ 8, Chana endured, as part of the Attack, the

horror of witnessing her only child being thrown from her care into the air, running to pick the

child up only to find the child visibly and severely injured, trying to obtain medical assistance

while simultaneously fearing gunfire she believed to be targeted at her and her child, and staying

with her daughter while medical professionals attempted, ultimately without avail, to save her

daughter’s life, see Chana Braun Decl. ¶¶ 11–27. Accordingly, Chana Braun is entitled to an

award of $2,500,000 for her pain and suffering as a survivor of the Attack. See, e.g., Acosta, 574

F. Supp. 2d at 30 (awarding enhancement in view of the plaintiff’s “own pain and suffering

endured by being present during the shooting” that wounded her husband).

                4. Solatium

       Chana and Shmuel Braun, Esther and Murray Braun, and Sara and Shimshon Halperin

seek solatium damages to compensate for the emotional distress they experienced as family

members of victims of the Attack. Compl. ¶ 86. “A claim for solatium seeks compensation for

the ‘mental anguish, bereavement and grief that those with a close personal relationship to a

decedent experience as a result of the decedent’s death, as well as the harm caused by the loss of

the decedent, society and comfort.’” Baker v. Socialist People’s Libyan Arab Jamahirya, 775 F.

Supp. 2d 48, 83 (D.D.C. 2011) (quoting Belkin, 667 F. Supp. 2d at 22). In determining the



                                                    27
appropriate amount to compensate for victims’ family members’ emotional distress, “the Court

may look to prior decisions awarding damages . . . for solatium.” Acosta, 574 F. Supp. 2d at 29.

Solatium damages, by their nature, are “unquantifiable,” Moradi, 77 F. Supp. 3d at 72, and,

therefore, this Court has developed a commonly accepted standardized framework, known as the

Heiser damages framework, for solatium damages. Estate of Heiser, 466 F. Supp. 2d at 269; see

Roth, 78 F. Supp. 3d at 403 (noting the “framework has been adopted by other courts as an

appropriate measure of solatium damages for the family members of victims of state-sponsored

terror (citing Valore, 700 F. Supp. 2d at 85)). As a baseline, the framework awards

“approximately $5 million to a parent whose child was killed” in a terrorist attack. Estate of

Heiser, 466 F. Supp. 2d at 269. “[F]amilies of victims who have died are typically awarded

greater damages than families of victims who remain alive.” Id. (quoting Haim, 425 F. Supp. 2d

at 75). Accordingly, “in the context of distress resulting from injury to loved ones—rather than

death—courts have applied a framework where ‘awards are valued at half of the awards to

family members of the deceased,’” i.e., $2,500,000 to parents of surviving victims. Wultz v.

Islamic Republic of Iran, 864 F. Supp. 2d 24, 41 (D.D.C. 2012) (citing authorities).

       These numbers serve only as a baseline from which the Court may deviate in order to

compensate for specific circumstances. Factors militating in favor of an award enhancement

generally fall into one of three categories: “evidence establishing an especially close relationship

between the plaintiff and decedent, particularly in comparison to the normal interactions to be

expected given the familial relationship; medical proof of severe pain, grief or suffering on

behalf of the claimant; and circumstances surrounding the terrorist attack which made the

suffering particularly more acute or agonizing.” Oveissi, 768 F. Supp. 2d at 26–27. “Decisions




                                                    28
to deviate from the starting points provided by the Heiser framework are committed to the

discretion of the particular court in each case . . . .” Id. at 26.

                        a.      Chana and Shmuel Braun

        Without a doubt, Chana and Shmuel Braun are entitled to at least the baseline award of

$5,000,000 for their solatium damages from the death of their child. The question remaining is

whether, in view of their particular circumstances, they are entitled to an enhancement of that

baseline amount.

        Although Chana and Shmuel Braun experienced some difficulty in conceiving Chaya

Zissel Braun, such difficulty does not warrant a finding that their relationship with their daughter

differed from “the normal interactions to be expected given the familial relationship.” Id. at 26–

27. On the other hand, with respect to the severity of these plaintiffs’ grief, the evidence reflects

that an enhancement is appropriate. According to a psychiatrist who examined Chana, she

“displays some form of Persistent Complex Bereavement Disorder, Post-traumatic Stress

Disorder and Persistent Depressive Disorder either currently or in the past as a result of her

daughter being killed in a terror attack in 2014” and “many of her symptoms with which she has

been diagnosed are likely to be present in varying degrees for a significant time to come and

while it is impossible to state for any absolute certainty, many of the symptoms may even be

permanent.” Strous Expert Decl. Re: Chana Braun ¶¶ 16–17. The same psychiatrist gave

Shmuel a similar diagnosis and prognosis, although Shmuel, by contrast, “displays some form of

Persistent Complex Bereavement Disorder, Post-traumatic Stress Disorder and Anxiety

Disorder.” Strous Expert Decl. Re: Shmuel Braun ¶¶ 16–17. While serious, however, these

conditions are less severe than those found to warrant a significant damages enhancement on

their own. Cf. Estate of Brown v. Islamic Republic of Iran, 872 F. Supp. 2d 37, 43 (D.D.C.



                                                        29
2012) (awarding enhanced damages of $3,000,000 to the sister of the deceased victim where she

“suffered a nervous breakdown . . . for which she sought medical treatment and was prescribed

medication for approximately one year” (internal quotation marks omitted)); Baker, 775 F. Supp.

2d at 83 (awarding an upward departure of 25% where the sister of the deceased victim “had to

be hospitalized for asthma and shock . . . and has battled depression ever since”). Yet, Chana

and Shmuel’s presence at the scene of the Attack constitutes an especially egregious

circumstance warranting an upward departure. The two parents suffer the heightened anguish of

not only losing a three-month old child, but having first-hand observations and acute memories

of the child’s death. In view of these two considerations, Chana and Shmuel Braun are entitled

to an enhancement of 25%, for a total of $6,250,000 for each of these two plaintiffs. See

Thuneibat, 167 F. Supp. 3d at 52 (“[The plaintiff’s] presence at the scene of the attack and the

extremity of her mental distress . . . warrant an upward departure of . . . 25%.”).

                       b.      Esther and Murray Braun; Sara and Shimshon Halperin

       Esther and Murray Braun and Sara and Shimshon Halperin have each suffered greatly

from seeing the effects of the Attack and the resulting death of their granddaughter on their

respective children. See Strous Expert Decl. Re: Esther Braun ¶¶ 16–17 (explaining that Esther

Braun displays symptoms of persistent psychological disorders related to grief and “that many of

her symptoms . . . are likely to be present in varying degrees for a significant time to come and

. . . may even be permanent”); Strous Expert Decl. Re: Murray Braun ¶¶ 16–17 (same); Strous

Expert Decl. Re: Sara Halperin ¶¶ 15–16 (same); Strous Expert Decl. Re: Sara Halperin ¶¶ 15–

16 (same). Yet, Chana and Shmuel, fortunately, remain alive. Accordingly, each of these four

plaintiffs is entitled to an award of $2,500,000. See, e.g., Wultz, 864 F. Supp. 2d at 41.




                                                     30
                5. Punitive Damages

       The plaintiffs also seek punitive damages, which are awarded not to compensate the

victims, but to “punish outrageous behavior and deter such outrageous conduct in the future.”

Kim, 87 F. Supp. 3d at 290 (quoting Bodoff v. Islamic Republic of Iran, 907 F. Supp. 2d 93, 105

(D.D.C. 2012) (internal quotation marks omitted)); see also RESTATEMENT (SECOND) OF TORTS

§ 908(1) (1977). Punitive damages are warranted where “defendants supported, protected,

harbored, aided, abetted, enabled, sponsored, conspired with, and subsidized a known terrorist

organization whose modus operandi included the targeting, brutalization, and murder of

American citizens and others.” Baker, 775 F. Supp. 2d at 85. The defendants’ conduct in

supporting Hamas justifies the imposition of punitive damages here.

       In determining the appropriate amount of punitive damages, courts consider “(1) the

character of the defendants’ act, (2) the nature and extent of harm to the plaintiffs that the

defendants caused or intended to cause, (3) the need for deterrence, and (4) the wealth of the

defendants.” Wultz, 864 F. Supp. 2d at 41 (quoting Acosta, 574 F. Supp. 2d at 30). Taking into

account these factors, several approaches have been articulated for calculation of the appropriate

amount of punitive damages in state-sponsored terrorism cases involving Iran, Syria, and other

similar defendants. One approach is to multiply the foreign state’s “annual expenditures on

terrorism” by a factor between three and five. See Baker, 775 F. Supp. 2d at 85 (citing Valore,

700 F. Supp. 2d at 88–90; Estate of Heiser, 659 F. Supp. 2d at 30–31; Acosta, 574 F. Supp. 2d at

31); Beer v. Islamic Republic of Iran, 789 F. Supp. 2d 14, 26 (D.D.C. 2011). This approach,

which may result in awards in the billions of dollars, has been used in the case of exceptionally

deadly attacks, such as the 1983 bombing of the Marine barracks in Beirut, which killed 241

American military servicemen. See Baker, 775 F. Supp. 2d at 85. Another approach awards a



                                                     31
fixed amount of $150,000,000 per affected family. See Wyatt, 908 F. Supp. 2d at 233 (awarding

$300,000,000 in total to two victims and their families); Baker, 775 F. Supp. 2d at 86 (awarding

$150,000,000 each to families of three deceased victims); Gates, 580 F. Supp. 2d at 75

(awarding $150,000,000 each to the estates of two victims).

       The defendants’ conduct in providing material support to the terrorist group that

perpetrated the attacks here is indeed outrageous, and the results are indisputably tragic. The

conduct here, however, is more akin to the conduct in cases awarding $150,000,000 per family

than the cases in which a multiple of a foreign state’s entire sponsorship of terrorism is used. In

Gates, for example, where $150,000,000 in punitive damages per family was awarded, two

American civilians working in Iraq were brutally decapitated and their deaths videotaped to be

broadcast to the world, 580 F. Supp. 2d at 55, and in Baker, terrorists, who hijacked a Cairo-

bound plane, shot “execution-style” three Americans on board the flight, 775 F. Supp. 2d at 55.

Mindful of these precedents, this Court will award $150,000,000 in punitive damages against the

defendants in this case.

IV.    CONCLUSION

       For the reasons outlined above, the plaintiffs’ motion for default judgment is granted.

The defendants are jointly and severally liable for the death of Chaya Zissel Braun and the

injuries to the family member plaintiffs. The plaintiffs are awarded monetary damages in the

following amounts: the plaintiffs are entitled to $150,000,000 in punitive damages; Chaya Zissel

Braun’s estate is entitled to $1,000,000 in survival damages; Chaya Zissel’s parents, Chana and

Shmuel Braun, are each entitled to $2,500,000 in pain and suffering and $6,250,000 in solatium

damages; Esther Braun is entitled to $2,500,000 in solatium damages; Murray Braun is entitled

to $2,500,000 in solatium damages; Sara Halperin is entitled to $2,500,000 in solatium damages;



                                                    32
and Shimshon Halperin is entitled to $2,500,000 in solatium damages. Thus, the total damages

award is $178,500,000.

       An appropriate order accompanies this Memorandum Opinion.

       Date: January 9, 2017
                                                                  Digitally signed by Hon. Beryl
                                                                  A. Howell
                                                                  DN: cn=Hon. Beryl A. Howell,
                                                                  o=U.S. District Court for the
                                                                  District of Columbia,
                                                                  ou=Chief Judge,
                                                                  email=Howell_Chambers@dc
                                                                  d.uscourts.gov, c=US
                                                                  Date: 2017.01.09 15:44:36
                                                                  -05'00'
                                                  __________________________
                                                  BERYL A. HOWELL
                                                  Chief Judge




                                                 33